              Case 14-15331              Doc 38
 Fill in this information to identify the case:
                                                        Filed 05/09/19 Entered 05/09/19 16:55:29                       Desc Main
                                                          Document     Page 1 of 6
 Debtor 1
                       Natalie Normyle

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the: Northern   District of            Illinois
                                                                           (State)
 Case number           14-15331




Form 4100R
Response to Notice of Final Cure Payment                                                                                              10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


 Part 1:       Mortgage Information
                                                                                                   Court claim no. (if known):
 Name of Creditor:          Ditech Financial LLC f/k/a Green Tree Servicing LLC                    9-2

 Last 4 digits of any number you use to identify the debtor’s account: XXXXXX8959

 Property address:                       13 N369 High Chapparal
                                         Number        Street



                                         Elgin, IL 60124
                                         City               State         ZIP Code

 Part 2:       Prepetition Default Payments
 Check one:
  Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
   on the creditor’s claim
  Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition
   default on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid
                                                                                                                                    $ ________
   as of the date of this response is:

 Part 3:       Post-petition Mortgage Payment
 Check one:
   Creditor states that the debtor(s) are current with all post-petition payments consistent with § 1322(b)(5)
  of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

     The next post-petition payment from the debtor(s) is due on:                05/01/2019
                                                                                MM/DD/YYYY

  Creditor states that the debtor(s) are not current on all post-petition payments consistent with § 1322(b)(5)
     of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

     Creditor asserts that the total amount remaining unpaid as of the date of this response is:
     a. Total post-petition payments due:                                                                        (a)   $
     b.     Total fees, charges, expenses, escrow, and costs outstanding                                       +(b) $
     c.     Total. Add lines a and b                                                                             (c)   $     ______________
                                                                                                                                        ___
     Creditor asserts that the debtor(s) are contractually
     Obligated for the post-petition payment(s) that first became
     Due on:
                                                                                      MM/DD/YYYY




 Form 4100R                                     Response to Notice of Final Cure Payment                                   page 1
              Case 14-15331              Doc 38          Filed 05/09/19 Entered 05/09/19 16:55:29                                     Desc Main
                                                           Document     Page 2 of 6

   Debtor 1           Natalie Normyle                                                                          Case number 14-15331
                      First Name Middle Name        Last Name


Part 4:       Itemized Payment History


If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all post-petition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.




Part 5:       Sign Here


The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.

Check the appropriate box:
 I am the creditor
 I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this response is true and correct
to the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



                      /s/Toni Townsend                                                                      Date    5/9/2019
                      Signature


Print                 Toni Townsend                                                                         Title   Attorney for the Creditor
                      First Name           Middle Name          Last Name



Company               McCalla Raymer Leibert Pierce, LLC


If different from the notice address listed on the proof of claim to which this response applies:




Address               1 N. Dearborn Suite 1200
                      Number               Street



                      Chicago, IL 60602
                      City               State            Zip Code


   Contact phone      (312) 346-9088 X5174                                                          Email      Toni.Townsend@mccalla.com




Form 4100R                                       Response to Notice of Final Cure Payment                                               page 2
         Case 14-15331          Doc 38    Filed 05/09/19 Entered 05/09/19 16:55:29            Desc Main
                                            Document     Page 3 of 6

                                                                 Bankruptcy Case No.:   14-15331
In Re:       Natalie Normyle                                     Chapter:               13
                                                                 Judge:                 Janet S. Baer

                                            CERTIFICATE OF SERVICE

    I, Toni Townsend, of McCalla Raymer Leibert Pierce, LLC, 1 N. Dearborn Suite 1200, Chicago, IL
    60602, certify:

    That I am, and at all times hereinafter mentioned, was more than 18 years of age;

    That on the date below, I caused to be served a copy of the within Response to Notice of Final Cure
    Payment filed in this bankruptcy matter on the following parties at the addresses shown, by regular United
    States Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Natalie Normyle
13n369 High Chapparal Court
Elgin, IL 60124

Chad M. Hayward                          (served via ECF Notification)
The Law Offices of Chad M. Hayward, P.C.
50 S Main, Suite 200
Naperville, IL 60540

Glenn B Stearns, Trustee                          (served via ECF Notification)
801 Warrenville Road
Suite 650
Lisle, IL 60532

Patrick S Layng                                   (served via ECF Notification)
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

    I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.


  Executed on:       5/9/2019       By:      /s/Toni Townsend
                       (date)                Toni Townsend, Illinois BAR NO. 6289370
                                             Attorney for the Creditor




Form 4100R                         Response to Notice of Final Cure Payment                      page 3
Case 14-15331   Doc 38   Filed 05/09/19 Entered 05/09/19 16:55:29   Desc Main
                           Document     Page 4 of 6
Case 14-15331   Doc 38   Filed 05/09/19 Entered 05/09/19 16:55:29   Desc Main
                           Document     Page 5 of 6
Case 14-15331   Doc 38   Filed 05/09/19 Entered 05/09/19 16:55:29   Desc Main
                           Document     Page 6 of 6
